DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 12-1-20 is acknowledged. Currently, claims 2-20 are pending. Claims 1 and 21-48 are canceled. Claims 2-3, 7-8, 10, 12, 14, 17, 19 are currently amended. Claims 19-20 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claim 2 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The surface area in the claim has been rendered indefinite by the use of the term “high”.
.
The term "high" in claims 8 and 10 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The thermal capacity in the claim has been rendered indefinite by the use of the term “high”.
The term "thin" in claim 16 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The thickness of the layer in the claim has been rendered indefinite by the use of the term “thin”.
The term "higher" in claim 17 is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The density in the claim has been rendered indefinite by the use of the term “higher”.
Claims 2-18 are rejected for depending from claim 2.
Claim 5 is rejected for depending from claim 4.
Claim 9 is rejected for depending from claim 8. 
Claim 11 is rejected for depending from claim 10. 
Claims 14-16 are rejected for depending from claim 13.
Claim 18 is rejected for depending from claim 17. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrow (W02014/007648) in view of Min et al. ("Development of Phase Morphology in Incompatible Polymer Blends during Mixing and its Variation in Extrusion").
Regarding claim 2, Barrow discloses a method of manufacturing an extruded plastic aggregate 8 for use in a concrete product that (abstract, fig. 8-13, claim 1, 30), in use, enables production of a concrete product having a desired compressive strength (page 16, line 18-21 and page 17, line 15-21), the method comprising
Providing a granulated waste plastic material (fig. 3-5, 12, claim 1, 6-7),

Introducing the granulated waste plastic material into an extruder 5 having a die 4 (fig. 6-8,12-13, abstract, claim 1, 22);

Extruding the granulated waste plastic material through the extruder to generate an extruded plastic aggregate (claim 1, abstract, fig. 12-13),

Treating the extruded plastic aggregate by

i) cooling the extruded plastic aggregate

to provide the extruded plastic aggregate for use in the concrete product (fig. 8, 12, claim 8-10), the extruded plastic aggregate having a size of 2 to 30 mm (page 6, line 4-5 and claim 27) and a surface texture (page 4, line 13) that is macroscopically roughened and has a high surface area to promote both mechanical and/or molecular bonding (abstract, page 11, line 29-page 12, line 30, claim 1).

Barrow does not teach that the die has a ratio of die nozzle open area to die land area of about 1:10 to about 1:40. However, Min et al. teaches the effect of controlling such parameters as die length/diameter and flow rates with regard to the surface morphology of extruded plastic materials in general. Min et al. (page 1328,1330, 1335 and fig. 8) teaches that capillary dies that have a ratio of die nozzle open area to die land area within the claimed range cause shear effects which result in varying degrees of roughness in the extruded material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of die nozzle open area to die land area in order to produce aggregates with desirable surface morphologies since Barrow teaches that textured surface on the formed aggregate improves its keying in a cementitious or similar material (abstract and claim 1).

Regarding claim 3, Barrow discloses wherein one or more additives are added to the granulate waste plastics during melt (claim 16-17).



Regarding claim 5, Barrow discloses wherein the pozzolanic material is fly ash (claim 17).
Regarding claim 7, Barrow discloses wherein the method comprises a step of cooling the extruded plastic aggregate immediately after or during egress from the die (page 13, line 19-21 and page 14, line 7-12, fig. 8,12 and claim 8-10).

Regarding claim 8, Barrow discloses wherein the cooling is carried out by spraying a high thermal capacity liquid onto the extruded plastic aggregate (page 13, line 19-21).

Regarding claim 9, Barrow discloses wherein the high thermal capacity liquid is water (page 13, line 19-21).

Regarding claim 10, Barrow discloses wherein the method comprises a step of further cooling the extruded plastic aggregate after egress from the die in a high thermal capacity liquid 6 (page 14, line 7-14, fig. 8, 12 and claims 9-10).

Regarding claim 11, Barrow discloses wherein the high thermal capacity liquid 6 is water (page 14, line 7-14, fig. 8, 12 and claims 9-10).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrow in view of Min et al. as applied to claim 3 above, and further in view of Borzakian (US 5,051,285).

.

Claims 12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrow in view of Min et al. as applied to claim 7 above, and further in view of Chen et al. (US 5,372,765).

Regarding claim 12, Barrow does not teach the method comprises a step of further cooling the extruded plastic aggregate after egress from the die using air and/or by the addition of a controlled cooling aid. However, Chen et al. teaches air cooling of extruded plastics materials is an art recognized equivalent of water cooling system (col. 1, line 14-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the water cooling system of Barrow with the air cooling system as taught by Chen et al. since simply substituting an element with an art recognized equivalent does not involve an inventive step.

Regarding claim 17, Barrow does not positively teach wherein the extruded plastic aggregate is cooled for about 1 to about 20 minutes to yield a higher density aggregate. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the cooling time since there is no evidence that the claimed range produces unexpected results.

.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrow in view of Min et al. as applied to claim 7 above, and further in view of Kim (English abstract of KR2006004110).

Regarding claim 12, Barrow does not teach the method comprises a step of further cooling the extruded plastic aggregate after egress from the die using air and/or by the addition of a controlled cooling aid. However, Kim teaches that the step of coating fly ash or waster material on outer surface of the extruded material maximize combining power with mortar by preventing surface of synthetic resin from being exposed outside (see English abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrow with the teaching of Kim in order to improve adhesion of the extruded plastic aggregate with concrete. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such coating would naturally act as a cooling aid for cooling the extruded plastic aggregate.
Regarding claim 13, Kim teaches wherein the controlled cooling aid is pozzolanic material (see abstract).

Regarding claim 14, Kim teaches wherein a cooling aid is pozzolanic material (see abstract).

Regarding claim 15, Kim teaches wherein the pozzolanic material is fly ash (abstract).

.
Response to Arguments
Applicant's arguments filed 12-1-20 have been fully considered but they are not persuasive. Regarding claims 4 and 13, applicant argues that the objection to the claims are improper. However, “selected from the group comprising” is not the proper language for Markush groups. Therefore, the objection to claims 4 and 13 are proper.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there’s motivation to combine the references since Min et al. teaches that the die length/diameter is a result effective variable that affects the surface morphology of extruded plastic materials to produce textured surface on the extruded material, which has the same purpose as Barrow even though Barrow uses a different method to achieve the same result. 
Applicant argues that Min teaches dies with diameter of 1 mm, which is insufficient to produce an extruded plastic aggregate having a size of 2 to 30 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the capillary die as taught by Min can be scaled up to produce larger aggregates since Barrow teaches that preferably said aggregate material is in the range of 5 mm to 30 mm in length with a diameter of between 5 mm to 
Applicant further argues that Min’s process produced texture in the microscopic level. However, Barrow already teaches macroscopically textured surface by treating the granulated waster plastic material with volatile liquid and additives. Therefore, combining Barrow with Min would also produce an extruded plastic aggregate that has macroscopic textured surfaces. Furthermore, it’s inherent that Min’s process produces macroscopic texture surfaces since the macroscopic texture is a result of the claimed land length to die ratio (Min teaches the same land length to die ratio). Applicant alleges that the surface texture provided by Min is textured in the microscopic level because a SEM was used. This cannot be evidence that the surface texture is not macroscopic because there could be other reasons for using a SEM, for example, because the SEM photograph provides more details of the surface texture. 

 Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.H.L/               Examiner, Art Unit 1742           

/JEFFREY M WOLLSCHLAGER/               Primary Examiner, Art Unit 1742